Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communication filed on 7/13/21.  Applicant’s arguments have been considered but are not entirely persuasive.  Claims 1-7 and 9-21 are pending.  This Action is FINAL, as necessitated by amendment. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 10, 12 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchida, JP 2009-193728 A.
Tsuchida teaches a power generation element in an all solid state battery. FIG. 1 depicts a solid electrolyte layer, a positive electrode layer 3, a positive electrode current collector 4, a negative electrode layer 5 and a negative electrode current collector 6.  An adhesion improving region 7 which is formed at the interface between the solid electrolyte layer 2 and an electrical insulating frame 1 (seal). 
In FIG. 5, the adhesion improvement region 7 is formed in which the electrically insulating frame 1 (seal) subjected to the surface roughening treatment 8 and the solid electrolyte layer 2 are in contact with each other.  In this implementation, it is preferable that the inner peripheral surface of the electrical insulating frame is subjected to a surface roughening treatment to such an extent that an anchor effect is produced. The 
Figure 2 shows a circular shape.  However, Tsuchida teaches the shape is not particularly limited, and examples thereof include a circle, an ellipse, and a polygon.
It is preferable that the material of the electric insulation frame is resin, rubber, gum, glass, or ceramics. This is because it is suitable for surface roughening treatment.  Macor is specifically mentioned.  Macor is made up of fluorphlogopite mica in a borosilicate glass matrix.  Its composition is roughly: 46% silica (SiO2), 17% magnesium oxide (MgO), 16% aluminum oxide (Al2O3), 10% potassium oxide (K2O), 7% boron trioxide (B2O3), and 4% fluorine (F). [2]
Regarding new claims 16-20, see at least Figure 5.  The electrolyte layer is preferably 300 m or less (bottom of page 4).  The positive electrode layer or the negative electrolyte layer is in a range of 1-100 m (bottom page 5; top of page 6).  Example 2 teaches an electrolyte layer thickness of 100 m.  It is preferably that the positive electrode layer is formed so as to be contained in the hollow interior of the electrical insulating frame (bottom of page 5).  See also “B” on page 6 and “2” and “3” on page 8 of the translation.
Thus the claims are anticipated.
Allowable Subject Matter
Claims 11, 13, 14 and 21 are allowed.  The prior art does not teach the seal contains a first seal and a second seal of a different material than the first seal as shown, for example, in Figure 11 of the present specification.
Response to Arguments
Applicant's arguments filed 7/13/21 have been fully considered but they are not persuasive. 
Regarding Tsuchida, Applicant duplicates Figure 5 and argues each of the end portions of the electrolyte layer 2 is given a roughness treatment to increase adhesion and protrudes into a surface of the insulating frame 1.  Then, Applicant concludes a depression is created on a surface of the insulating frame 1.  Examiner disagrees.  
Page 4 of the translation of Tsuchida clearly states the adhesion improvement region 7 is formed in which the electrically insulating frame 1 (seal) subjected to the surface roughening treatment 8 and the solid electrolyte layer 2 are in contact with each other.  In this implementation, it is preferable that the inner peripheral surface of the electrical insulating frame is subjected to a surface roughening treatment to such an extent that an anchor effect is produced.  In Tsuchida, the surface of the frame 1 is roughened and then protrudes into the electrolyte layer 2 to create the anchor effect.  See also bottom of page 2-top of page 3 of translation of Tsuchida.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/TRACY M DOVE/Primary Examiner, Art Unit 1727